NEWMAN, District Judge.
In tbis case the action of the referee is approved. I think the property should go into the possession of the trustee, as much of it as is not already in his possession, and be sold by him for the best interests of the creditors. Of course, existing liens must be carefully preserved, and as little expense incurred as is consistent with the proper administration of the estate. This case is. not controlled at all by the recent decisions of our áppellate court construing section 23b of the recent bankruptcy act (In re Abraham, 93 Fed. 767, 35 C. C. A. 592; Camp v. Zellars, 94 Fed. 799), but is controlled by sections 57e, 57h, in reference to secured creditors and the value of their security, etc. My understanding is that in bankruptcy the court has power to continue the trustee in possession in a case like this, where it appears to be for the advantage of the estate to have the mortgaged property brought into the bankruptcy court, and administered with the balance of the estate for the best interests of all the creditors. The referee has examined into this matter on the s£ot, with the witnesses before him, and it would be unwise, and contrary, I think, to the recognized rule, for this court to interfere with his conclusion in the matter, unless it is manifestly erroneous. Such is not the case here, and his'decision in the matter must stand.